Citation Nr: 9925738	
Decision Date: 09/09/99    Archive Date: 09/21/99

DOCKET NO.  94-00 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral shoulder 
bursitis. 

2.  Entitlement to an increased rating for service-connected 
psychological factors affecting physical condition, and major 
depression, currently rated as 50 percent disabling. 

3.  Entitlement to compensation under the provisions of 
38 U.S.C. § 1151 for additional disability as the result of a 
bladder resuspension surgery performed by VA in June 1995. 


REPRESENTATION

Appellant represented by:	AMVETS




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from May 1980 to October 
1985. 

This appeal to the Board of Veterans' Appeals (Board) arose 
from rating decisions in November 1990, February 1991, and 
July 1998 by the VA Regional Office (RO) in Cleveland, Ohio.  

In a rating decision dated in July 1998, the RO denied 
service connection for bladder surgery secondary to service-
connected hysterectomy, denied service connection for Bell's 
Palsy secondary to service-connected hysterectomy, and denied 
a claim for compensation under 38 U.S.C.A. § 1151 for Bell's 
Palsy.  In July 1998, the veteran was notified of these 
decisions, but did not thereafter enter a notice of 
disagreement (NOD).  Therefore, these issues are not 
currently on appeal to the Board.  The Board may only 
exercise jurisdiction over an issue after an appellant has 
filed both a timely notice of disagreement to a rating 
decision denying the benefit sought, and a timely substantive 
appeal.  38 U.S.C.A. § 7105 (West 1991); Roy v. Brown, 5 Vet. 
App. 554 (1993).

An October 1997 rating decision increased from noncompensable 
to 30 percent the disability rating for the veteran's 
service-connected psychiatric disability, which includes 
major depression, and assigned an effective date of July 9, 
1997.  In November 1997, a NOD was received from the veteran 
to initiate an appeal regarding the effective date assigned 
the 30 percent rating, claiming an effective date of February 
1991 should be assigned.  In July 1998, statement of the case 
(SOC) was issued regarding the veteran's effective date 
claim.  However, as the record does not reflect that 
thereafter the veteran submitted anything that could be 
construed as a substantive appeal as to this issue, this 
issue is not currently on appeal to the Board.  See 38 C.F.R. 
§§ 20.202, 20.302(b) (1998).  

The issue of entitlement to compensation under the provisions 
of 38 U.S.C. § 1151, for additional disability as the result 
of a bladder resuspension surgery performed by VA in June 
1995, is addressed in the REMAND section of this decision. 


FINDINGS OF FACT

1.  There is no competent medical evidence of record to 
demonstrate a current disability of bilateral shoulder 
bursitis, or to demonstrate a nexus between any disease or 
incident of during service, including a motor vehicle 
accident in 1984, and the veteran's currently claimed 
symptomatology of the shoulders.

2.  The veteran's service-connected major depression is 
manifested by severe social and industrial impairment, and 
occupational and social impairment with deficiencies in the 
area of work, and mood and thinking, due to such symptoms as: 
labile affect; depressed mood; and motivational disturbances. 


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for bilateral shoulder bursitis is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The schedular criteria for a 70 percent rating for 
service-connected major depression have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9434 (1998), 4.132, Diagnostic Code 
9434 (1996).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection: Bilateral Shoulder Bursitis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303(a) (1998).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1998).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998). 

Before the Board may address the merits of a veteran's claim, 
however, it must first be established that the claim is well 
grounded.  In this regard, a person who submits a claim for 
VA benefits shall have "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  A well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the claimant in developing the facts pertinent to the claim, 
and the claim must fail.  See Epps v. Gober, 126 F.3d 1464, 
1467 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 2348 (1998) 
(the Secretary cannot undertake to assist a veteran in 
developing facts pertinent to his or her claim until such a 
claim has first been established); see also Morton v. West, 
No. 96-1517 (U.S. Vet. App. July 14, 1999) (absent the 
submission of a well-grounded claim, the Secretary cannot 
undertake to assist a veteran in the development of his or 
her claim). 

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate medical evidence of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Epps, 126 F.3d at 1468; 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(Court) has indicated that, alternatively, a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b) (1998).  The Court held that the chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period 
and that the veteran still has such a condition.  See Savage 
v. Gober, 10 Vet. App. 488, 497-98 (1997).  That evidence 
must be medical, unless it relates to a condition that the 
Court has indicated may be attested to by lay observation.  
Id.  If the chronicity provision does not apply, a claim may 
still be well grounded on the basis of 38 C.F.R. § 3.303(b) 
"if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology."  Id. at 498.  

The Board notes that, even though in a July 1993 rating 
decision the RO addressed the issue as one of whether new and 
material evidence had been presented, in November 1991 the 
veteran had previously perfected an appeal on the issue of 
entitlement to service connection for bilateral bursitis of 
the shoulders.  Therefore, this issue of entitlement to 
service connection for bilateral shoulder bursitis was 
already in appellate status, and was not a "final" 
decision.  In a subsequent rating decision on appeal, the RO 
found that the veteran's claim was not well grounded. 

The veteran contends that she currently has bilateral 
shoulder bursitis which is etiologically related to injury or 
disease in service.  Service medical records reflect that, in 
December 1984, the veteran was involved in a motor vehicle 
accident, subsequently experienced left shoulder pain, and 
was found to have tenderness of the left shoulder with full 
range of motion.  Bursitis of the shoulders was not 
diagnosed.  At the service separation examination in 1985, 
the veteran reported a history which included no painful 
shoulder.  

A private physician report reflects that the veteran was 
first seen for left shoulder discomfort in 1990.  After 
service, in May 1992, the veteran was involved in another 
motor vehicle accident.  The veteran reported a second post-
service motor vehicle accident occurring in June 1992 which 
also resulted in worsening of her shoulder symptoms.  The 
history presented by the veteran included bilateral joint 
bursitis.  Private chiropractic treatment records reflect 
complaints of left shoulder pain, and sprain/strain injuries 
of all regions of the back, including moderate to severe 
sprain and strain of the cervicothoracic spinal area, 
subsequent to automobile accidents in May and June 1992. 
 
At a VA compensation examination in July 1997, the veteran 
reported that she developed bursitis in her left shoulder in 
1991 and experienced similar symptoms in the right shoulder 
in 1994.  Examination revealed forward elevation to 150 
degrees, abduction to 180 degrees, and internal and external 
rotation to 70 degrees.  X-rays of the shoulders were normal, 
and the impression was normal examination of the joints. 

The veteran was on active duty from May 1980 to October 1985.  
The evidence of record reflects that, beginning in 1990, he 
had left shoulder bursitis, and experienced right shoulder 
bursitis in 1992, following a post-service automobile 
accident.  However, there is no competent medical evidence of 
record to demonstrate that the veteran currently has a 
physical disability of bilateral shoulder bursitis.  Service 
connection has separately been established for psychological 
factors affecting physical condition, including left shoulder 
complaints.  A VA psychiatric examination in March 1993 
resulted in the diagnosis that the veteran's multiple 
complaints of pain, including of the shoulders, were somatic 
complaints.  A psychiatric disorder may not, therefore, be 
considered in determining whether the veteran has a separate 
physical disability of the shoulders, bilateral shoulder 
bursitis, which is related to service, as VA disability 
compensation regulations prohibit the evaluation of the same 
disability under various diagnoses.  38 C.F.R. § 4.14 (1998).

The Court has held that "[i]n order for the veteran to be 
awarded a rating for service-connected [disability], there 
must be evidence both of a service-connected disease or 
injury and a present disability which is attributable to such 
disease or injury."  Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. § 
1110 (West 1991).  In the absence of proof of a present 
disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The veteran has not 
submitted, and the record does not otherwise reflect, medical 
evidence of a current diagnosis of a right or left shoulder 
disability. 

Moreover, there is no competent medical evidence of a nexus 
between bilateral shoulder symptomatology, claimed as 
bursitis, and the veteran's period of active service, 
including a motor vehicle accident in service in 1984.  Even 
reported continuity of symptomatology requires competent 
medical evidence to relate the present condition to that 
symptomatology.  Savage at 498.   No such medical nexus 
opinion is of record.  For these reasons, the Board must find 
the veteran's claim of entitlement to service connection for 
bilateral shoulder bursitis to be not well grounded.  
38 U.S.C.A. § 5107(a). 

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained which, if true, would make the claim 
"plausible."  See generally McKnight v. Gober, 131 F.3d 
1483 (Fed.Cir. 1997). 






II.  Increased Rating: Major Depression

Initially, the Board notes that the veteran has presented a 
claim that is "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a).  That is, she has presented a claim that 
is plausible.  The Court has held that an allegation that a 
service-connected disability has increased in severity is 
sufficient to render the claim well grounded.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  The Board is also satisfied that 
all relevant facts have been properly developed.  No further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). 

The Board notes that, by regulatory amendment effective 
November 7, 1996, substantive changes were made to the 
schedular criteria for evaluating mental disorders, including 
major depressive disorder, as set forth in 38 C.F.R. § 4.125 
to 4.132 (redesignated as 38 C.F.R. §§ 4.125-4.130).  See 61 
Fed. Reg. 52695-52702 (1996).  Where the law or regulations 
change while a case is pending, the version most favorable to 
the claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  The Board notes that the RO has rated the veteran's 
claim under both the old criteria and under the revised 
regulations, and a supplemental statement of the case has 
been provided to the veteran and his representative. 

Under the criteria of 38 C.F.R. § 4.132, Diagnostic Code 
9434, in effect through November 6, 1996, a 50 percent 
disability rating encompassed considerable impairment in the 
ability to establish or maintain effective or favorable 
relationships with people, and situations where, by reason of 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.  A 70 percent rating 
encompassed severe impairment in the ability to establish and 
maintain effective or favorable relationships with people, 
and psychoneurotic symptoms that were of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment.  A 100 percent evaluation 
requires impairment of intellectual functions, orientation, 
memory and judgment together with lability and shallowness of 
affect of such extent, severity, depth and persistence as to 
produce total social and industrial inadaptability.

Under the revised criteria for rating psychiatric disorders, 
effective from November 7, 1996 and codified at 38 C.F.R. 
§ 4.130, psychiatric disabilities, to include major 
depressive disorder, are rated in accordance with the General 
Rating Formula for Mental Disorders.  Under that formula, a 
50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Additionally, a 70 percent rating is 
warranted for occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relationships, judgment, thinking or mood, due to such 
symptoms as:  suicidal ideation; obsessional rituals which 
interfere with routine activities; intermittently illogical, 
obscure, or irrelevant speech; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  A 100 percent rating 
encompasses total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions  or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9434. 

Effective from October 1985, service connection was 
established for psychological factors affecting physical 
condition, with post-concussion syndrome, rated as 
noncompensably (zero percent) disabling.  By an October 1997 
rating decision during the appeal, the rating was increased 
to 30 percent disabling from July 1997, and the issue was 
expanded to include service connection for a diagnosed major 
depression.  By a November 1998 decision during the appeal 
(in a supplemental statement of the case), the rating was 
increased to 50 percent disabling.  

During a VA compensation examination in July 1997, the 
veteran reported that she had recurrent bouts of depression, 
and complained that she did not have energy and was always in 
pain.  Examination revealed thought content full of 
nihilistic thoughts, depressed mood and congruent affect.  
The Axis I diagnosis was recurrent moderate major depression, 
and the examiner assigned a Global Assessment of Functioning 
(GAF) score of 61-65.  At a VA compensation examination in 
September 1998, the veteran complained that she could not 
handle stresses, and had been depressed and insomniac and 
unable to concentrate.  Examination noted a labile affect, 
with depression and sadness and some anger.  The Axis I 
diagnosis was major depressive disorder, and the assigned GAF 
score was 41-50.  The examiner commented that the veteran had 
physically and emotionally limited tolerance to stress. 

In considering the recent evidence of record, the Board finds 
that, resolving reasonable doubt in the veteran's favor, 
there is a basis for an increased rating to 70 percent for 
the veteran's service-connected psychiatric disability, which 
includes major depression.  The veteran's service-connected 
psychiatric disability, including major depression, is 
primarily manifested by occupational and social impairment 
with deficiencies in the area of work, and mood and thinking, 
due to such symptoms as: labile affect; depressed mood; and 
motivational disturbances.  The veteran has near-continuous 
depression, with nihilistic thoughts, which is shown to cause 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting.  

The Board notes that, while the veteran's service-connected 
psychiatric disability is productive of occupational and 
social impairment with deficiencies in the areas of work and 
mood, the evidence does not demonstrate impairment in the 
areas of school, family relationships, or judgment.  
Additionally, the evidence does not demonstrate the veteran's 
disability is productive of suicidal ideation, obsessional 
rituals, illogical, obscure, or irrelevant speech, near-
continuous panic, impaired impulse control, spatial 
disorientation, neglect of personal appearance and hygiene, 
or inability to establish and maintain effective 
relationships.  

In considering the level of impairment attributable to the 
veteran's service-connected disability, however, the Board 
notes that the most recent VA examination assigned a GAF 
score of 41-50.  The GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Diagnostic 
and Statistical Manual of Mental Disorders 32 (4th ed. 1994).  
A GAF score of 41 to 50 is defined as "Serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Richard v. Brown,  9 Vet.  App. 266 (1996).  
The veteran's symptomatology of inability to establish and 
maintain effective relationships, due to inability to handle 
stresses, is consistent with the assignment of a GAF score of 
41-50, which represents serious impairment in social and 
occupational functioning. 

The Board finds that this evidence is sufficient to place in 
equipoise the question of whether the veteran's service-
connected disability meets the criteria for a 70 percent 
rating.  Therefore, resolving reasonable doubt in the 
veteran's favor, and in view of 38 C.F.R. § 4.7, the Board 
finds that a 70 percent rating is warranted by the evidence 
of record.  See 38 C.F.R. §§ 4.7, 3.102, 4.130, Diagnostic 
Code 9434.  For the reasons stated herein, the Board also 
finds that the veteran's disability is productive of not more 
than severe industrial impairment.  38 C.F.R. § 4.132, 
Diagnostic Code 9434 (1996).

A 100 percent rating is not warranted, however, as the 
evidence of record does not show total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions  
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for names of close relatives, own occupation, 
or own name.  38 C.F.R. § 4.130, Diagnostic Code 9434.  
Further, even under the earlier criteria, the evidence does 
not demonstrate that the veteran's disability has resulted in 
total occupational and social impairment with deficiencies in 
most areas so as to warrant a 100 percent rating for total 
industrial impairment.  38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).  For the reasons set forth above, the Board 
believes that the clinical evidence pertinent to the 
veteran's  psychiatric disability warrants a disability 
rating of 70 percent, but no higher at this time.


ORDER

The veteran's claim of entitlement to service connection for 
bilateral shoulder bursitis having been found to be not well 
grounded, the appeal is denied.

A disability rating of 70 percent for service-connected 
psychological factors affecting physical condition, and major 
depression, is granted, subject to the laws and regulations 
governing the payment of monetary awards. 






REMAND

In this case, the veteran is claiming entitlement to benefits 
under the provisions of 38 U.S.C. § 1151, on the theory that 
she suffered additional disability as the result of a bladder 
resuspension surgery performed by VA in June 1995.  

The governing law and regulations in this veteran's case 
provide that when any veteran suffers an injury or 
aggravation of an injury as the result of VA hospitalization, 
medical, or surgical treatment, or the pursuit of a course of 
vocational rehabilitation, and such injury or aggravation 
results in additional disability to the veteran, disability 
compensation shall be awarded in the same manner as if such 
disability or aggravation were service connected.  
38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. §§ 3.358, 3.800 
(1998).

The requirements for a well-grounded claim under 38 U.S.C. 
§ 1151 are:  (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances lay 
evidence, of incurrence or aggravation of an injury as the 
result of hospitalization, medical or surgical treatment, or 
the pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and (3) medical 
evidence of a nexus between that asserted injury or disease 
and the current disability.  Jones v. West, No. 98-664 (U.S. 
Vet. App. July 7, 1999). 

The evidence of record reflects that, prior to the bladder 
resuspension surgery performed by VA in June 1995, the 
veteran reported or complained of various symptomatology, 
including a history of frequent urinary tract infections, a 
full bladder, nocturia, stress and urge incontinence, and low 
post-void residuals.  

In June 1995, the veteran underwent bladder resuspension 
surgery at VA.  The veteran claims she suffered additional 
disability as the result of this bladder resuspension 
surgery. 

VA outpatient treatment records and hospital reports reflect 
infections in the area of the incision in July and November 
1995 (reinfection and foreign body removal).  Complaints at 
various times subsequent to the June 1995 surgery have 
included recurrent urinary tract infections, chronic pelvic 
pain, tenderness in the lower abdomen and urethra, foreign 
body removal, frequent nocturia, dysuria, urinary frequency, 
and urgency.  

While the veteran has experienced various symptoms at various 
times since the time of the June 1995 bladder resuspension 
surgery by VA, the veteran does not specify what specific 
disability is alleged to have been caused or aggravated by 
the June 1995 surgery.  The evidence of record, while 
recording the veteran's reported complaints at various times, 
is not clear as to what symptomatology the veteran currently 
experiences.  While a physical examination was conducted in 
July 1997, the findings of that examination are limited for 
the purpose of determining the current level of disability.  

On the present record, the Board is unable to determine 
whether the veteran has additional disability as a result of 
her VA treatment in June 1995.  When the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Halstead v. 
Derwinski, 3 Vet. App. 213 (1992).  Accordingly, the RO 
should schedule the veteran for a VA examination to determine 
both the existence and etiology of any disabilities claimed 
to have resulted from VA treatment, and to obtain medical 
nexus opinions.

Further examination by the appropriate expert would assist in 
determining the current symptomatology and current level of 
any disability the veteran now has.  By clearly determining 
the current level of disability, the veteran's physical 
condition immediately prior to June 1995 surgery may be 
adequately compared with the subsequent physical condition, 
to determine if the pre-June 1995 surgery symptomatology had 
in fact increased.  See 38 C.F.R. § 3.358(b)(1) (1998).  With 
regard to the notation that the resuspension of the bladder 
in June 1995 was unsuccessful, the regulations specifically 
provide that continuance or natural progress of the disease 
or injury for which the specific medical or surgical 
treatment was designed to relieve is not "additional 
disability."  38 C.F.R. § 3.358(b)(2) (1998).

If additional disability, which was not indicated prior to 
June 1995, is found upon current examination or review of the 
records, then a medical opinion is required to determine 
whether the additional disability "resulted from" the June 
1995 VA surgical treatment.  See 38 C.F.R. § 3.358(c) (1998).  
If any of the veteran's symptoms or disability, which existed 
prior to the June 1995 surgery, are found to have increased 
in disability since June 1995, then a medical opinion is 
required to determine whether the increase in pre-existing 
disability was: a) the continuance or natural progress of 
pre-existing disease or injuries for which the June 1995 
surgery was authorized, or b) "resulted from" (that is, 
were "as the result of" and not merely coincidental with) 
the June 1995 VA surgery.  38 C.F.R. § 3.358(c)(1) and (2) 
(1998). 

Compensation is also not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
38 C.F.R. § 3.358(c)(3) (1998).

Of particular note is a July 1997 VA examiner's opinion that 
the veteran's urinary bladder prolapse was multifactorial.  
The examiner included in his opinion that the bladder 
resuspension surgery in June 1995 "undoubtedly has 
contributed to the Veteran's current syndrome of recurrent 
pain, recurrent urinary tract infections, and dysuria with 
frequent urination."  However, this examination does not 
indicate which symptomatology pre-existed the June 1995 
surgery, whether the reported current syndrome was based on 
examination, clinical findings or reports, or the veteran's 
own reporting, or whether the current symptomatology 
represented an increase in pre-existing disability.  
Moreover, while the opinion is that the June 1995 surgery 
"contributed to" current symptomatology, along with other 
factors which also contributed, the examiner did not offer an 
opinion as to whether the current symptomatology "resulted 
from" the June 1995 bladder resuspension surgery.  Any 
current examination and medical opinions should also address 
this opinion. 

In view of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should obtain copies of any 
additional VA treatment records of the 
veteran which are not of record.   The RO 
should also contact the veteran and have 
her identify (names, addresses, dates) 
any other sources of VA or non-VA 
treatment or examination for relevant 
genito-urinary complaints.  After 
obtaining the necessary authorization, 
the RO should then secure copies of all 
identified records and associate them 
with the claims folder. 

2.  The RO should schedule the veteran 
for a VA examination(s) by a specialist 
(or specialists) to determine the nature 
and extent of any claimed or reported 
residuals of VA bladder resuspension 
surgery in June 1995.  The examiner(s) 
should review the claims file and this 
REMAND in conjunction with the 
examination.  The report of examination 
should include a detailed account of all 
manifestations of pathology found to be 
present, including any current genito-
urinary disorders found.  All necessary 
tests and studies should be conducted.  
The examiner is specifically requested to 
review the veteran's medical history and 
give the following opinions:

a) Is it as least as likely as not that 
the veteran has additional disability 
subsequent to the June 1995 bladder 
resuspension surgery?
	1. Is it as least as likely as not 
that the veteran has 
disability/symptomatology which did not 
pre-exist the June 1995 surgery?
	2. Is it as least as likely as not 
that the veteran's pre-existing 
disability/symptomatology (pre-existing 
the June 1995 surgery) in fact increased 
since the surgery? 

b) If the veteran is found to have 
additional disability (either new 
disability or increased pre-existing 
disability), is it (1) as least as likely 
as not that the additional disability 
resulted from the June 1995 bladder 
resuspension surgery by VA or (2) is it a 
result of the continuance or natural 
progress of pre-existing disease or 
injuries for which the June 1995 surgery 
was authorized. 

The examiner should review the July 1997 
VA examination report (which included the 
opinion regarding the contribution of the 
June 1995 bladder resuspension surgery to 
specified symptomatology) and comment on 
that opinion with regard to the questions 
indicated above.  The examiner should 
also provide a comprehensive report 
including complete rationale for all 
conclusions reached, including reasons 
why any question could not be answered. 

3.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If the 
examination report does not include fully 
detailed descriptions of current 
disability, or adequate responses to the 
specific opinions requested, the report 
should be returned for corrective action.  
See 38 C.F.R. § 4.2 (1998). 

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's 38 U.S.C.A. 
§ 1151 claim may now be granted.  If not, the veteran and her 
representative should be provided with an appropriate 
supplemental statement of the case.  Thereafter, the case 
should be returned to the Board for further appellate 
consideration.  No action is required by the veteran with 
regard to this issue until she receives further notice.  The 
appellant and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

